Citation Nr: 0514381	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. B.Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to June 
1975.  He also has a period of unverified service in the Army 
National Guard.

In a March 2004 statement the veteran cancelled his request 
for a hearing before the Board in Washington, DC.  Therefore, 
no hearing was held.


REMAND

The veteran claims that he is entitled to service connection 
for schizoaffective disorder or any other nervous condition 
because it began in service or on the basis that it was 
aggravated thereby.  

The veteran has a period of unverified service in the Army 
National Guard from December 1981 to December 1982.  This 
period of service should be verified and both personnel 
records and service medical records should be obtained.  It 
also appears that further development is warranted to obtain 
additional private medical records, such as records 
pertaining to the veteran's alleged hospitalization at 
Delaware State Hospital in 1983.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  The RO or AMC should verify the 
veteran's period of service in the 
National Guard from December 1981 to 
December 1982 and obtain all personnel 
records and service medical records from 
that period of service.

2.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of him since May 1975 for any 
psychiatric problems or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.  
In particular, the veteran should be 
requested to provide the records 
pertaining to his alleged treatment in 
1983 or to provide the information and 
authorization necessary for the RO to 
obtain those records.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
affording the veteran an appropriate VA 
examination if the medical evidence of 
record is not sufficient to decide the 
claim.  

5.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all of the relevant 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




